Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 28, 2016

The Court of Appeals hereby passes the following order

A16D0323. IN RE: ROBERT L. REHBERGER.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

NONE




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 28, 2016.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.